ITEMID: 001-109322
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF ZAFIROV v. GREECE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Criminal proceedings;Article 6-1 - Reasonable time);Violation of Article 13 - Right to an effective remedy (Article 13 - Effective remedy)
JUDGES: Anatoly Kovler;Erik Møse;Linos-Alexandre Sicilianos
TEXT: 4. The applicant was born in 1977 and lives in Patras.
5. On 20 October 2006 the applicant was arrested and criminal proceedings were brought against him for drug related offences.
6. After four adjournments - three on the court’s initiative and one on the request of the applicant - on 14 March 2008 the Athens First Instance Criminal Court convicted the applicant and sentenced him to life imprisonment and a fine of 55,000 euros (judgment no. 1579/08).
7. On the same date the applicant lodged an appeal with the Athens Criminal Court of Appeal challenging the court’s findings and its evaluation of the evidence, which was scheduled for hearing on 1st October 2010.
8. After several adjournments the hearing of the appeal took place on 3 June 2011 and the applicant’s sentence was reduced to fourteen years of imprisonment.
9. There is no indication in the case file whether an appeal on points of law was lodged challenging the appellate judgment.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
